Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed April 15, 2010
 
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00288-CR

 
In Re Charles Lee Grable,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

 
MEMORANDUM
 OPINION
            On
April 2, 2010, relator, Charles Lee Grable,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator
names his former attorney, Dick DeGuerin, and the prosecuting attorney, Terese
Buess, as respondents.  Relator claims that he entered into a negotiated plea
agreement, the terms of which DeGuerin and Buess allegedly did not disclose to
the trial court.  Relator asserts that DeGuerin and Buess incorrectly informed
the trial court that he had entered in an open plea agreement with no
recommendation as to punishment.  Relator requests that we compel DeGuerin and
Buess to provide the true terms of the plea agreement to the trial court.  
A court of appeals has no general writ power over a
person—other than a judge of a district or county court—unless issuance of the
writ is necessary to enforce the court’s jurisdiction.  See Tex. Gov’t
Code Ann. § 22.221.  Neither respondent is a district or county judge. 
Moreover, relator has not shown that the exercise of our mandamus authority
against the respondents is necessary to enforce our jurisdiction.  Therefore,
we do not have jurisdiction to issue a writ of mandamus against the
respondents.  .
Accordingly, relator’s petition for writ of mandamus
is dismissed for lack of jurisdiction.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Brown, Sullivan, and Christopher.
Do Not Publish—Tex. R. App. P. 47.2(b).